IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50692
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

REYNALDO SEGURA,

                                     Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. A-92-CR-23
                       - - - - - - - - - -
                          June 10, 1996

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant Reynaldo Segura appeals the denial of his 28

U.S.C. § 2255 motion to vacate his sentence, in which he argued

that the court erred in imposing consecutive sentences upon him

and in imposing a term of supervised release.   On appeal, Segura

has abandoned the second of these two substantive claims.   He has

also waived a § 2255 challenge to his sentence pursuant to a

provision in his plea agreement, see United States v. Wilkes, 20

F.3d 651 (5th Cir. 1994), and his sentencing claims are not

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50692
                               -2-

cognizable in a § 2255 proceeding.   See United States v. Vaughn,

955 F.2d 367, 368 (5th Cir. 1992).   Accordingly, the district

court’s denial of Segura’s § 2255 motion is

     AFFIRMED.